DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on 07-08-2021.
The application has been amended as follows: 

Claim 1 should be:
1.  A method for preparing a sample to be introduced in a chromatographic analysis system, said sample being obtained from the headspace of a vial or vessel wherein said sample is in solid or liquid form, such method comprising: (insert a colon)
introducing, via a feed duct, (insert a comma) a pressurized inert gas in said headspace to pressurize the headspace of the vial; (insert a semicolon)
, (insert a comma) and[[,]] during the discharging step, and while depressurizing the headspace of the vial, keeping the feed duct open feeding the pressurized inert gas together with the sample to the discharge line and controlling the pressure in said loop or chamber by detecting the pressure in said feed duct and/or in said discharge duct.

Allowable Subject Matter
Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852